DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a second container” in line 2. As written, it is unclear if this is intended to be the same as the “second container” recited in line 9 of claim 1. For the purpose of examination, the “second container” recited in claim 2 was interpreted as though it is the same as the one recited in claim 1.
Claim 26 recites “the second component”. There is insufficient antecedent basis for this limitation in claim 26, or in claim 1, upon which claim 26 depends. For the purpose of examination, claim 26 was interpreted as dependent upon claim 22, which does recites “a second component”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 11, 13, 22, 25, 28-30, 32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehr et al. (U.S. Patent Application Publication No. 2010/0084041).
Regarding claim 1, Fehr discloses a drug mixing device (Figs. 1-3, feat. 30; ¶ 0028; ¶ 0041, lines 11-15) comprising: a first container configured to hold a first component of a drug to be mixed (Figs. 1-3, feat. 36; ¶ 0028), the first container comprising a first opening (Fig. 3, feat. 68; ¶ 0031); and a housing (Figs. 1-3, feat. 32; ¶ 0028) comprising: an attachment member adapted to couple the first container to the housing (Figs. 1-3, feat. 34; ¶ 0028); a first port dimensioned or shaped to receive the first container (Fig. 7, feat. 114; ¶ 0037); and a second port configured or shaped to receive a second container (Figs. 1-3, feat. 38; ¶ 0028) but not the first container (Figs. 7 and 8, feat. 116; ¶ 0037; Note: Second port 116 is , wherein the first container is configured to be detachably coupled to the housing (¶ 0028).
Regarding claim 6, Fehr discloses the mixing device of claim 1. Fehr further discloses that the first container comprises a first closure on the first opening (Fig. 3, feat. 68; ¶ 0031).
Regarding claim 7, Fehr discloses the mixing device of claim 6. Fehr further discloses that the first closure comprises a septum (Fig. 3, feat. 68; ¶ 0031), and the attachment member comprises a needle configured to piece the septum (Fig. 3, feat. 56; ¶ 0031).
Regarding claim 9, Fehr discloses the mixing device of claim 1. Fehr further discloses that the attachment member comprises a snap-fit member (Figs. 7 and 8, feat. 118; ¶ 0037), wherein the first container further comprises an indented portion configured to receive the snap-fit member (Fig. 3, feat. 36; ¶ 0037, lines 19-23).
Regarding claim 11, Fehr discloses the mixing device of claim 1. Fehr further discloses that the first port comprises a guiding portion, wherein the guiding portion is configured to adjust the at least one of the position or the alignment of the first container when the first container is received in the first port (¶ 0037, lines 19-26), wherein the guiding portion is configured to align the first container with the attachment member (¶ 0037, lines 19-26).
Regarding claim 13, Fehr discloses the mixing device of claim 11. Fehr further discloses that the guiding portion comprises at least one of a tapered portion, a camming portion, or a threaded portion 
Regarding claim 22, Fehr discloses the mixing device of claim 1. Fehr further discloses the second container configured to hold a second component of a drug to be mixed (¶ 0041).
Regarding claim 25, Fehr discloses the mixing device of claim 1. Fehr further discloses that the mixing device is for reconstituting a drug (¶ 0041, lines 11-15).
Regarding claim 28, Fehr discloses the mixing device of claim 1. Fehr further discloses that the housing is configured to detachably receive the first container (Figs. 1-3, feat. 36) by the first port (Fig. 7, feat. 114; ¶ 0037) and the second container (Figs. 1-3, feat. 38) by the second port (Fig. 7, feat. 116; ¶ 0037) with the first container and the second containers located in an opposing relationship (Fig. 3, feats. 36 and 38).
Regarding claim 29, Fehr discloses the mixing device of claim 28. Fehr further discloses that the second container comprises a second opening (Fig. 3, feat. 70; ¶ 0031); and the first and second openings oppose each other when the first and second containers are located within the housing (Fig. 3, feats. 68 and 70).
Regarding claim 30, Fehr discloses the mixing device of claim 29. Fehr further discloses that the second container comprises a closure on the second opening (Fig. 3, feat. 70; ¶ 0031).
Regarding claim 32, Fehr discloses the mixing device of claim 28. Fehr further discloses that the attachment member is configured to extend into at least one of the first container and the second container when the first and second containers are received in the housing 
Regarding claim 34, Fehr discloses the mixing device of claim 32. Fehr further discloses that the attachment member (Fig. 3, feat. 56) is configured to extend through a closure on the second opening (Fig. 3, feat. 70; ¶ 0031).
Regarding claim 35, Fehr discloses the mixing device of claim 34. Fehr further discloses that the attachment member comprises a pointed end configured to pierce the closure of the second container when the second container is received in the housing (Fig. 3, feat. 56; ¶ 0031, lines 10-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Hamedi-Sangsari (U.S. Patent Application Publication No. 2008/0015496).
Regarding claim 16, Fehr discloses the mixing device of claim 11. Fehr does not disclose that the first port is arranged such that during insertion of the first container, the first container passes through an aperture of the first port before encountering the guiding portion of the first port.
Hamedi-Sangsari teaches a protective adapter (Fig. 1; ¶ 0030) for glass containers filled with medical materials (Figs. 5A and 5B, feat. 4; ¶ 0030). The adapter comprises a tubular body (Fig. 1, feat.1; ¶ 0030), a needle for transferring fluids out of the container (Fig. 1, feat. 5; ¶ 0030), tabs for securing the container in the adapter (Fig. 1, feat. 7; ¶ 0031), and an open end for inserting the bottle into the adapter (Fig. 1, feat. 2; ¶ 0030). Hamedi-Sangsari teaches that the adapter completely covers the container when the container is inserted into the open end of the adapter (¶ 0019 and 0020) such that it protects the glass container from breakage (¶ 0018). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the first port is arranged such that during insertion of the first container, the first container passes through an aperture of the first port before encountering the guiding portion of the first port so that the first container is protected from breakage as taught by Hamedi-Sangsari.
Regarding claim 17, Fehr in view of Hamedi-Sangsari discloses the device of claim 16. As discussed above, Hamedi-Sangsari teaches that the adapter completely covers the container when the container is inserted into the open end of the adapter (¶ 0019 and 0020) such that it protects the glass container from breakage (¶ 0018). Therefore, Fehr in view of Hamedi-Sangsari discloses that the housing defines a boundary and that the first container is configured to be received completely within the housing boundary such that no part of the first container protrudes outside the boundary.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Itri et al. (U.S. Patent Application Publication No. 2002/0052317).
Regarding claim 26, Fehr discloses the device of claim 22. Fehr does not disclose that the first component of the drug is sterilized water and the second component of the drug is Remicade (RTM).
Itri teaches a method for the treatment of chronic HCV using Remicade in which the Remicade is a lyophilized powder and requires reconstitution with sterile water prior to intravenous infusion (¶ 0028). The mixing device disclosed by Fehr is suitable for reconstituting lyophilized powders (Fehr: ¶ 0041 Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the first component of the drug is sterilized water and the second component of the drug is Remicade (RTM) in order to reconstitute the Remicade for treatment of chronic HCV.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Mosler et al. (U.S. Patent Application Publication No. 2011/0087164).
Regarding claim 37, Fehr discloses the mixing device of claim 1. Fehr further discloses a fluid driver (Figs. 1-3, feat. 40; ¶ 0028), wherein the fluid driver comprises a driving fluid transfer member (Fig. 3, feat. 64; ¶ 0031) and wherein the driving fluid transfer member is configured to fluidly couple the fluid driver to the first container (¶ 0031 and 0032). Fehr does not disclose that the driving fluid transfer member is configured to extend into the first container, wherein the driving fluid transfer member and the attachment member are configured to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver. In the mixing device disclosed by Fehr, the driving fluid transfer member extends into the second container alongside the attachment member, and transfers the pressure created in the pump mechanism to the second container (¶ 0031). The pressure may comprise a low or high pressure, so long as the pressure differential transfers fluid from the first container to the second container (¶ 0047).
Mosler teaches a drug mixing device (¶ 0008) for transferring fluid from a first container (Fig. 4B, feat. 113; ¶ 0093; Fig. 9B, feat. 213; ¶ 0095) to a second container (Fig. 4B, feat. 114; ¶ 0093; Fig. 9B, feat. 214; ¶ 0095) by using a syringe (Fig. 4B, feat. 115; ¶ 0093; Fig. 9B, feat. 215; ¶ 0095) as a fluid driver. Mosler teaches an embodiment (Figs. 4 and 5, feat. 100; ¶ 0092-0093) in which a driving fluid transfer member (Fig. 4B, feat. 110; ¶ 0092-0093) extends into the second container along with an attachment member (Fig. 4, feat. 104; ¶ 0092) such that when the plunger of the syringe is withdrawn, negative pressure is created in the second container such that a pressure differential between the first and second containers drives fluid from the first container into the second container (¶ 0093). Mosler teaches another embodiment (Figs. 9 and 10, feat. 200; ¶ 0094-0095) in which a driving fluid transfer member (Figs. 9 and 10, feat. 217; ¶ 0094-0095) extends into the first container along with an attachment member (Figs. 9 and 10, feat. 204; ¶ 0094) such that when a syringe, pre-loaded with a 
Therefore, the prior art device disclosed by Fehr differs from the device of claim 37 in that Fehr discloses the driving fluid transfer member extending into the second container through the same surface as the attachment member, while the claimed device recited the driving fluid transfer member extending into the first container through the same surface as the attachment member. As discussed above with respect to Mosler, a drug mixing device comprising a driving fluid transfer member extending into the first container through the same surface as the attachment member as claimed was known in the art. As discussed above, Mosler further teaches both the configuration disclosed by Fehr and the configuration recited in claim 37. Therefore, one of ordinary skill in the art could have performed the substitution of the claimed configuration of driving fluid transfer member and attachment member for the configuration disclosed by Fehr, and the results of the substitution would have been predictable, as discussed above. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device discloses by Fehr so that the driving fluid transfer member is configured to extend into the first container, wherein the driving fluid transfer member and the attachment member are configured to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Drake et al. (U.S. Patent Application Publication No. 2010/0036319).
Regarding claim 39, Fehr discloses the device of claim 1. Fehr is silent with respect to the volume of the first container.
Drake teaches an autoinjector for reconstituting lyophilized medicaments stored in vials (¶ 0033). Drake teaches that the autoinjector comprises an adaptor that allows it to interface with standard vial sizes, including vials of sizes between 1 ml and 60 ml (¶ 0088-0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the volume of the first container lies in the range of 1 ml to 1000 ml so that the device can work with standard vial sizes as taught by Drake.
Regarding claim 40, Fehr discloses the device of claim 22. Fehr is silent with respect to the volume of the second container.
Drake teaches an autoinjector for reconstituting lyophilized medicaments stored in vials (¶ 0033). Drake teaches that the autoinjector comprises an adaptor that allows it to interface with standard vial sizes, including vials of sizes between 1 ml and 60 ml (¶ 0088-0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the volume of the second container lies in the range of 1 ml to 1000 ml so that the device can work with standard vial sizes as taught by Drake.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781